12 A.3d 1003 (2011)
300 Conn. 907
FIBRE OPTIC PLUS, INC.
v.
XL SPECIALTY INSURANCE COMPANY et al.
Supreme Court of Connecticut.
Decided February 1, 2011.
Campbell D. Barrett and Jon T. Kukucka, Hartford, in support of the petition.
James H. Howard, Manchester, in opposition.
The petition by the defendants American Networks International, LLC, and Semac Electric Company, Inc., for certification for appeal from the Appellate Court, 125 Conn.App. 399, 8 A.3d 539 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court rendered judgment within the time constraints set forth in General Statutes § 51-183b?"
ROGERS, C.J., and EVELEIGH, J., did not participate in the consideration of or decision on this petition.